DETAILED ACTION
	Claim 1 is presented on 08/25/2021 for examination on merits.  Claims 2-25 are cancelled by preliminary amendment on 08/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	First:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,015,857 B2 (hereinafter “USPAT 857”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 857 anticipates:
A method of controlling digital content, the method comprising:
facilitating decoding of an encoded version of input field content in an electronic document (USPAT 857, CLM. 1: to facilitate decoding of at least portions of the encoded version of the input form field content in the third party webpage) by:
requesting a decoding key to facilitate decoding of at least portions of the encoded version of the input field content in the electronic document (USPAT 857, CLM. 1: requesting a decoding key; in particular, enabling a viewing node to have content control … by decoding the encoded version of the input form field content included in the third party webpage by: requesting a decoding key); and
receiving, from a policy node, a universal resource identifier (URI) reference to the decoding key (USPAT 857, CLM. 1: receiving … a universal resource identifier (URI) reference to the decoding key; and using the decoding key URI reference, requesting, from the third party key node, access to the decoding key); and
using the URI reference to the decoding key, requesting, from a third party key node, access to the decoding key to facilitate replacement of at least portions of the encoded version of the input field content with a decoded version of the input field content (USPAT 857, CLM. 1: using the decoding key URI reference, requesting, from the third party key node, access to the decoding key to facilitate replacement of at least portions of the encoded version of the input form field content with a decoded version of the input form field content).

Second:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,043,866 B2 (hereinafter “USPAT 866”). 

	Regarding claim 1, USPAT 866 anticipates:
A method of controlling digital content, the method comprising:
facilitating decoding of an encoded version of input field content in an electronic document (USPAT 866, CLM. 5: facilitating access to the decoding key to enable the viewing node to process the decoded version of the input field content…) by:
requesting a decoding key to facilitate decoding of at least portions of the encoded version of the input field content in the electronic document (USPAT 866, CLM. 3: a request from the viewing user node to access the decoded version of the encoded form input field content in the third party webpage); and
receiving, from a policy node, a universal resource identifier (URI) reference to the decoding key (USPAT 866, CLM. 6: wherein facilitating access to the decoding key … includes sending/[receiving] … a link to the decoding key to the viewing node); and
using the URI reference to the decoding key, requesting, from a third party key node, access to the decoding key to facilitate replacement of at least portions of the encoded version of the input field content with a decoded version of the input field content (USPAT 866, CLM. 3: a request from the viewing user node to access the decoded version of the encoded form input field content in the third party webpage; CLM. 6: facilitating access to the decoding key; CLM. 10: the decoding key enabling the viewing user node to replace the encoded version of the form input field content with the decoded version of the form input field content).

	Third:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,946,898 B2 (hereinafter “USPAT 898”). 

	Regarding claim 1, USPAT 898 anticipates:
A method of controlling digital content, the method comprising:
facilitating decoding of an encoded version of input field content in an electronic document (USPAT 898, CLM. 1: to facilitate decoding of at least portions of the encoded version of the input form field content in the third party webpage) by:
requesting a decoding key to facilitate decoding of at least portions of the encoded version of the input field content in the electronic document (USPAT 898, CLM. 1: requesting a decoding key to facilitate decoding of at least portions of the encoded version of the input form field content in the third party webpage); and
receiving, from a policy node, a universal resource identifier (URI) reference to the decoding key (USPAT 898, CLM. 1: receiving, from a policy node, a universal resource identifier (URI) reference to the decoding key; and using the decoding URI reference, requesting, from the third party key node); and
using the URI reference to the decoding key, requesting, from a third party key node, access to the decoding key to facilitate replacement of at least portions of the encoded version of the input field content with a decoded version of the input field content (USPAT 898, CLM. 1: using the decoding URI reference, requesting, from the third party key node, access to the decoding key to facilitate replacement of at least portions of the encoded version of the input form field content with a decoded version of the input form field content).

Allowable Subject Matter
Claim 1 is allowable over prior art for the following reasons:
Claim 1 repeats a substantial portion of the allowable subject matter of the parent case, for example, Application No. 13/610657, filed on 09/11/2012, now U.S. Patent #9,015,857 by reciting the features of “receiving, from a policy node, a universal resource identifier (URI) reference to the decoding key; and using the URI reference to the decoding key, requesting, from a third party key node, access to the decoding key.”  
These features, in combination with the other limitations in the claim 1, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/19/2022